Citation Nr: 9918970	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the above noted claim.


FINDINGS OF FACT

1.  In December 1978, the RO denied service connection for a 
low back disability.  The veteran did not appeal.

2.  Evidence received since the RO denied the claim in 
December 1978, is cumulative or redundant of evidence that 
was before the RO in December 1978, does not bear directly 
and substantially upon the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1978 rating decision that denied 
entitlement to service connection for a low back disability 
is final.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 3.156 (1998).

2.  New and material evidence has not been submitted to 
reopen a previously denied claim for service connection for a 
low back disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal that he 
complained of low back pain on several occasions while in the 
service.  The veteran was seen in early June 1972 for a pain 
that he described as originating in the kidneys.  At the 
time, he explained that he had a kidney infection in 
September 1970, although there is nothing in his service 
medical records documenting such a condition.  The pain in 
the veteran's lower back persisted and he was seen again 
later in June 1972.  The veteran was given a urinalysis.  The 
examiner's impression was that the pain represented a 
persistent urinary tract infection.  The examiner ordered a 
urine culture and sensitivity.  There was no growth as a 
result of the culture and sensitivity.

The veteran was seen again in late November and early 
December 1974.  The examiner stated that the veteran had no 
current complaints of lower back pain, but that he had a 
history of lower back pain and a history of urinary tract 
infection.  The examiners again performed a culture and 
sensitivity, a urinalysis, and an IVP.  The examiner stated 
that the IVP was normal and that, "By history, it is all 
lower tract."

The veteran's separation examination stated that he tested 
positive for T-strain mycoplasms in March 1975 and was 
treated with tetracycline.  The veteran's spine was given a 
normal rating on a clinical evaluation performed on that 
examination.

The veteran filed his original claim for pain in his lower 
back in September 1978 and underwent an examination in 
October 1978.  The veteran complained of back pain on that 
examination that awakened him at night.  The examiner 
reported under the narrative history section of the 
examination that the veteran had not sustained a back injury.  
An x-ray revealed that the spine was normally developed and 
well preserved.  The transverse process on the left at L1 was 
unfused, and there was a transitional vertebra at the 
lumbosacral junction that was firmly attached to the sacrum 
on both sides.  No abnormalities were identified in the 
bodies and posterior elements.  The impression was normal 
spine radiographically.

The RO denied the veteran's claim for service connection for 
a low back disability in December 1978 on the basis that this 
evidence established that the veteran's low back condition 
was acute and transitory and that no residuals were shown at 
that time.  The veteran was notified of the decision by 
letter on December 18, 1978.  The veteran did not appeal the 
decision.

The veteran subsequently submitted treatment records for PTSD 
treatment in conjunction with another claim, but the records 
also stated that in December 1991 the veteran was awakened 
one night from pain in his flank and hip.  The veteran 
reported that he sneezed the following morning and the 
ensuing pain made him drop to his knees.  Another entry from 
November 1993 states that the veteran described some problems 
with his lower back that kept him out of work for two weeks.  

The veteran filed a request to have his claim reopened in 
September 1994 and submitted some private medical records 
detailing treatment for his back along with the claim.  The 
treatment records reveal that in August 1993 a private 
physician saw the veteran for complaints of low back pain.  
At the time, there were radiographic findings of rudimentary 
S1-S2 disc space.  There was mild, if any, narrowing at L5-
S1.  There was what may have been an old fracture of the 
transverse process of L1 on the left side.  Symptoms were 
treated and noted to be resolving.  However, the veteran was 
subsequently found to have herniated nucleus pulposus at L4-
S1 bilaterally.

On January 5, 1994, the veteran underwent lumbar laminectomy 
and excision of recurrent herniated nucleus pulposus.  The 
surgical report states that the veteran had a history of low 
back pain since 1972 when he was in the Marines.  The report 
also states that the veteran was seen since that time in VA 
hospitals where he was given muscle relaxants and Motrin for 
pain.  The rest of the records detail the veteran's 
recuperation from the surgery.  There is nothing in the 
treatment records that discusses the etiology of the 
veteran's back problems other than the statement that the 
condition began while the veteran was in the service in 1972.

The RO requested all treatment records for the veteran from 
February 1994 to March 1995 from the VA hospital in 
Pensacola, Florida, in March 1995.  The hospital responded 
that there were no treatment records for the veteran from 
this period.

The RO refused to re-open the veteran's claim in an August 
1995 rating decision, stating that mere evidence of a 
herniated nucleus pulposus more than fifteen years after the 
veteran's discharge from service did not establish that the 
condition was in any way directly attributable to a service 
related disease, injury, or accident.

After the RO's decision, the veteran submitted the operative 
report from an L4-S1 laminotomy and diskectomy that he had 
performed in September 1995.  The veteran also submitted a 
statement from the surgeon who performed the operation, dated 
in October 1995, which said that, "Pt's current disk 
herniation is related to prior back problem."

The veteran reported in his notice of disagreement that he 
thought that the low back pain that he experienced in the 
service was related to the back disorder for which he 
underwent the surgeries and that he was misdiagnosed in 
service.  He stated that the only time that he saw a doctor 
in the service was when he received a prescription and that 
x-rays were never taken of his back.  He also stated that 
almost immediately after his discharge from service he sought 
treatment for low back pain at a VA hospital and that the 
staff there could not identify what was causing his pain.  He 
reported receiving muscle relaxants from the VA as treatment 
for years; however, records of those treatments are not 
associated with the veteran's file.  The veteran also 
reported that during the time that he received treatment from 
the VA he never underwent an MRI, which was the only thing 
that could have accurately diagnosed his back disability.

The RO continued its denial after evaluating this evidence in 
March 1996 on the grounds that the evidence was cumulative 
and that the continued need for additional surgery and 
treatment of the veteran's back disability showed that the 
condition was chronic and ongoing, but had no material value 
in establishing the origins of the condition on active duty 
or soon after.

The veteran reported in his substantive appeal to the Board 
that he injured his back while lifting a generator in the 
service in 1974.  He stated that he had sought medical 
treatment on numerous occasions but was repeatedly told that 
he had a kidney problem.  He also stated that he was always 
treated by corpsmen and never examined by a physician.  He 
further stated that he kept working and re-injuring his back 
and he reiterated that he sought treatment for his back from 
the Biloxi, Mississippi, VAMC in 1975-1976, but that he had 
been unable to obtain those records.

The RO requested the records from the Biloxi VAMC in August 
1996 and was told that the records were transferred to the 
Pensacola VAMC.  The RO subsequently contacted the Pensacola 
VAMC and was told that they had no records for the veteran 
from that period.  The RO did obtain and associate with the 
claims folder, the veteran's VA treatment records dated from 
1980.  Additionally, the RO obtained a release form and 
contacted a list of private doctors from whom the veteran 
reported receiving treatment.  

The records from the private doctors revealed that the 
veteran was seen in September 1996 for low back pain that 
lasted for three days.  The pain was described at that time 
by the veteran as a nine on a scale of ten and was aggravated 
by movement.  The pain was localized in the lower back and 
there was no radiation of pain to the veteran's lower 
extremities.  An x-ray of the veteran taken earlier that 
month revealed a fractured coccyx with anterior angulation 
although there was no evidence of trauma or metastatic 
disease.  A physical examination of the veteran resulted in a 
pertinent diagnosis of somatic low back pain secondary to a 
fractured coccyx without any history of trauma.  The veteran 
was instructed to apply warm compresses to his low back three 
times a day.

Review of the veteran's VA treatment records for the years 
1980-1996 showed that in June 1988 he was seen with complain 
of back pain after he reportedly turned over while in bed and 
experienced a sharp grabbing pain in his back.  He was unable 
to mow or walk without assistance.  The veteran reported that 
pain and occasional numbness radiated down both of his legs.  
An entry from April 1991 stated that the veteran was placed 
on medication for his back pain.  

An entry from December 1991 reported that the veteran 
experienced pain in his lower left back and buttock.  A 
follow-up entry a few days later stated that the veteran had 
a 15 year history of occasional brief, self limited, episodes 
of low back pain that radiated into his left hip but not leg.  
His current episode had gotten worse on conservative 
treatment and he developed radicular pain and numbness in his 
left leg for the first time that traveled down to his left 
ankle.  The veteran complained that the Tylenol and other 
pain medication that he received had not worked.  Another 
entry from June 1995 stated that the veteran received pain 
medication for his low back pain and that a MRI was ordered, 
but not yet performed.  The veteran reported at that time 
that the pain was localized to the site of his surgeries and 
that there was no radicular pain or weakness.  The veteran 
also stated at that time that he experienced aches in his 
thighs and calves with exercise or too much standing, which 
was relieved by sitting down. 


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition. See 38 U.S.C. §  5108, 7104.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the Board's 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent new and material 
evidence threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, No. 96-1695 (U.S. 
Vet. App. Oct. 30, 1998).

The veteran originally filed a claim for service connection 
for a low back disability in September 1978.  The RO denied 
the claim in December 1978 and notified the veteran of the 
decision by letter dated December 18, 1978.  The veteran did 
not appeal the RO's decision, which thus became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1998); see Beausoleil v. Brown, 8 Vet. App. 459, 461 
(1995).  At the time of the December 1978 decision, the 
veteran's claim was denied on the basis that that his in-
service back condition was acute and transitory and that 
there was no medical opinion expressing a nexus between a 
current back disability and an injury or disease incurred in 
service.

The relevant evidence reviewed at the time of the December 
1978 RO decision included the veteran's service medical 
records and an October 1978 VA examination report.  Relevant 
evidence associated with the claims file subsequent to the 
December 1978 decision consists of: VA outpatient treatment 
records from 1980-1997; the veteran's contentions that he was 
misdiagnosed in the service and that he has received 
treatment for the same symptomatology since service; the 
January 5, 1994 surgical report that states that the veteran 
had a history of low back pain since 1972 when he was in the 
Marines; and the statement from the surgeon who performed the 
veteran's September 1995 laminotomy and diskectomy that, 
"Pt's current disk herniation is related to prior back 
problem." 

The evidence received subsequent to December 1978 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

With respect to the post-service medical records, the Board 
finds that none of the medical records in any way establish 
that the low back pain that was associated with the veteran's 
kidneys in service is related to any current back disability.  
The records do establish that the veteran has suffered from 
low back pain and low back difficulties for years, but they 
do not relate any of his current problems to an injury or 
disease that existed in the service.  The earliest VA 
treatment record pertaining to the veteran's back associated 
with the veteran's file is dated in June 1988, over thirteen 
years after the veteran's discharge from service.  The Board 
notes that the veteran has stated that he received treatment 
from the VAMC in Biloxi, Mississippi, shortly after his 
release from active duty; however, the RO was unable to 
obtain any medical records of such treatment.  Therefore, 
simply put, there is no competent medical evidence that the 
veteran currently suffers from a low back condition that is 
related to his prior military service.  Thus, the medical 
evidence, both VA and private, submitted since December 1978, 
does not bear directly and substantially upon the specific 
matter under consideration; nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The fact that the veteran is presently impaired 
due to a number of back conditions is not a matter in 
dispute. 

Likewise, the veteran's contentions that he was misdiagnosed 
in the service and that he has received treatment for the 
same symptomatology since service, is not new and material 
evidence.  The veteran cannot meet his burden of submitting 
new and material evidence of a nexus between his current back 
disability and an inservice disease or injury simply by 
relying on his opinions as to medical diagnosis and 
causation.  The veteran is certainly capable to report on his 
symptoms.  However, it has not been indicated that he 
possesses the requisite medical knowledge to opine on 
etiology of disability, a matter involving medical principles 
or medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (layperson is generally not competent to 
render an opinion on a matter requiring medical knowledge, 
such as diagnosis or causation.)  Therefore, his statements 
that he was misdiagnosed in service are not competent 
evidence on the specific matter under consideration; and 
furthermore are not so significant that they must be 
considered in order to fairly decide whether he is entitled 
to service connection for a low back disability.

Similarly, the January 5, 1994 surgical report that states 
that the veteran had a history of low back pain since 1972 
when he was in the Marines and the statement from the surgeon 
who performed the veteran's September 1995 laminotomy and 
diskectomy that, "Pt's current disk herniation is related to 
prior back problem," are also not new and material evidence.  
It does not appear that the examiners had access to the 
veteran's medical records.  These statements, appear to be 
based wholely on the veteran's own recitation of history 
unenhanced by any additional medical comment by the doctor -- 
i.e., the veteran reported having back pain since the service 
-- and the doctors are not competent to opine as to matters 
outside their expertise such as whether the inservice 
injuries claimed by the veteran actually occurred.  See 
LeShore v. Brown, 8 Vet. App. 406, 408-09 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement for 
medical nexus evidence and that such evidence cannot enjoy 
the presumption of truthfulness because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise).  The Court has held that 
"[t]he Board is not required to accept doctors' opinions 
that are based on the appellant's recitation of medical 
history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
These diagnoses were predicated on the veteran's history of 
statements concerning inservice low back injuries and 
experiencing back pain ever since the incidents, which has 
been rejected by the Board as competent evidence standing on 
its own.

In brief, the Board finds that the evidence associated with 
the veteran's claims folder subsequent to the RO's December 
1978 decision that pertains to a low back disability, is not 
of such a nature as to: 1) bear directly and substantially 
upon the specific matter under consideration (whether the 
veteran's current disability is related to the prior 
incidents of back pain in service); and 2) be deemed "so 
significant that it must be considered in order to fairly 
decided the merits of the [veteran's] claim" for service 
connection for that disorder.  Accordingly, the Board must 
conclude that the veteran's claim for service connection for 
a low back disability has not been reopened.  38 U.S.C.A. 
§§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


